Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control device in claims 4 and 11 which has been interpreted as a controller and equivalents thererof, as set forth in the specification, e.g., at para. 42; annular protection member in claims 5 and 12 which has been interpreted as a deposition shield and equivalents thereof, as set forth in the specification, e.g., at para. 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: partition member in claims 1 and 17 wherein partition is interpreted as sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the partition member which appears to correspond to the previously claimed claim 8 path module.  In order to expedite examination, Examiner has assumed this is the case.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 now depends from a cancelled claim.  In order to expedite examination, Examiner has assumed that claim 16 was meant to depend from claim 14 and has examined accordingly.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8, 10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0076490 to Chiang et al. in view of U.S. Patent No. 6,432,203 to Black et al.
Regarding claim 1:  Chiang et al. disclose a substrate processing apparatus substantially as claimed and comprising:  a chamber (2) having a plasma processing space (12), a sidewall (18) of the chamber having an opening (102) for transferring a substrate into the plasma processing space; and a shutter (302 or 308) disposed at an inner side of the sidewall and configured to open or close the opening, the shutter having a flow path (304) for a temperature-controlled fluid.  Also, see, e.g., Figs. 8-17 and 25-26; paras. 146-151.
However, Chiang et al. fail to disclose a partition member provided in the internal space of the shutter, wherein the partition member is configured to partition the internal space of the shutter to extend a length of the flow path.
Black et al. disclose a partition member (147) provided in the internal space of a shutter/liner (46) in a chamber, wherein the partition member is configured to partition the internal space of the shutter to extend a length of a flow path (141) thereby providing temperature control to the chamber via the shutter (see, e.g. abstract and Figs. 1-5b).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a partition member provided in the internal space of the shutter/liner of Chiang et al., wherein the partition member is configured to partition the internal space of the shutter to extend a length of the flow path thereby providing temperature control to the chamber via the shutter as taught by Black et al.
With respect to claim 2, the shutter comprises: a body (inner portions of 14 including portions inward of flow path 304) having a first (i.e. inner) face; and a cover member (outer portions of 14 including portions outward of flow path 304) covering the first face, wherein the first face and the cover member define the flow path.
With respect to claim 3, the flow path (304) is defined by a groove formed on at least of the first face and the cover member.
With respect to claim 8, in Chiang et al., the shutter comprises a body (14) having a recess (304); and a path module (306) fitted in the recess, wherein the recess and the path module define the flow path.  Black et al. discloses body (46), recess (141) and path module/partition member (147).
With respect to claim 10, which is considered a product-by-process claim, the courts have ruled that such claims are not limited to manipulations of the recited steps only the structure implied by the steps.  In the instant case, no additional structure is implied by the process.  See MPEP 2113.
Claims 17-19 is rejected similarly to claim 1.  Additionally, see annotated figure below with respect to vertical and horizontal portions.

    PNG
    media_image1.png
    201
    873
    media_image1.png
    Greyscale


Claim(s) 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. as applied to claims 1-3, 8, 10 and 17-19 above in view of U.S. Patent Pub. No. 2019/0103255 to Chung.
Chiang et al. disclose the apparatus substantially as claimed and as described above and further including:  a fluid supply (necessarily provided) configured to supply the temperature-controlled fluid into the flow path; and a heater (an additional flow path may be provided for heating) configured to heat the shutter thereby controlling the temperature of the shutter.
However, modified Chiang et al. fail to explicitly disclose a control device, wherein the control device controls the heater to control a temperature of the shutter.
Chung teach a plasma processing apparatus comprising a control device (100) for controlling heating and cooling components of the apparatus based on various desired recipes (see, e.g., paras. 46-49).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided a control device for controlling the heating and cooling components of modified Chiang in order to perform various desired recipes as taught by Chung.
With respect to claim 5, the apparatus of Chiang et al. may further comprise an annular protection member (28) defining the plasma processing space.  Therefore, by controlling the temperature of the shutter using the control device of Chung the temperature difference between the annular protection member and the shutter may be reduced.  It is noted that in modified Chiang et al. the shutter may be controlled using heating and/or cooling components such that a temperature difference is designed and configured to be reduced and/or increased.
With respect to claim 11, although not shown explicitly, the shutter of Chiang et al. would necessarily be connected to a fluid supply configured to supply the temperature-controlled fluid into the flow path.  Additionally, Chiang et al. disclose that an additional flow path may be provided to act as a heater.  As detailed above, in modified Chiang, the control device of Chung may be used to control a temperature of the shutter using the heater.
With respect to claim 12, the apparatus of Chiang et al. may further comprise an annular protection member (28) defining the plasma processing space.  Therefore, by controlling the temperature of the shutter using the control device of Chung the temperature difference between the annular protection member and the shutter may be reduced.  It is noted that in modified Chiang et al. the shutter may be controlled using heating and/or cooling components such that a temperature difference is designed and configured to be reduced and/or increased.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. and Black et al. as applied to claims 1-3, 8, 10 and 17-19 above, and further in view of U.S. Patent Pub. No. 2017/0292633 to Hill et al.
Modified Chiang et al. disclose the apparatus substantially as claimed and as described above and the flow path further including:  an inlet (opening between 306 introducing fluid and 304), an outlet (opening between 304 and 306 outletting fluid); and a supply path (portions of path proximal inlet) horizontally extending from the inlet; and a return path (portions of path proximal outlet) horizontally extending toward the outlet.
However, modified Chiang et al. fail to explicitly disclose each of the supply path and the return path extending in a zig-zag pattern. 
Hill et al. disclose a temperature-controlled fluid flow path extending in a zig-zag (i.e. serpentine) pattern for the purpose of optimizing surface area and heat transfer (see, e.g., para. 88).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the supply path and return path extending in a zig-zag pattern in modified Chiang et al. in order to optimize surface area and heat transfer as taught by Hill et al.
With respect to claim 7, depending on interpretation of outer and inner (i.e. relative direction), the supply path may be disposed at an outer side than the return path.

Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. and Chung as applied to claims 4-5 and 11-12 above, and further in view of U.S. Patent Pub. No. 2017/0292633 to Hill et al.
Regarding claim 13, modified Chiang et al. disclose the apparatus substantially as claimed and as described above and the flow path further including:  an inlet (opening between 306 introducing fluid and 304), an outlet (opening between 304 and 306 outletting fluid); and a supply path (portions of path proximal inlet) horizontally extending from the inlet; and a return path (portions of path proximal outlet) horizontally extending toward the outlet.
However, modified Chiang et al. fail to explicitly disclose each of the supply path and the return path extending in a zig-zag pattern. 
Hill et al. disclose a temperature-controlled fluid flow path extending in a zig-zag (i.e. serpentine) pattern for the purpose of optimizing surface area and heat transfer (see, e.g., para. 88).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the supply path and return path extending in a zig-zag pattern in modified Chiang et al. in order to optimize surface area and heat transfer as taught by Hill et al.
With respect to claim 14, depending on interpretation of outer and inner (i.e. relative direction), the supply path may be disposed at an outer side than the return path.
With respect to claim 16, which is considered a product-by-process claim, the courts have ruled that such claims are not limited to manipulations of the recited steps only the structure implied by the steps.  In the instant case, no additional structure is implied by the process.  See MPEP 2113.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8,10-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub 2002/0185068 discloses a shutter provided to assist in temperature control.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/               Primary Examiner, Art Unit 1716